       Case 3:16-cv-01438-JPW Document 102 Filed 06/04/20 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
TARIQ WYATT,                              : Civil No. 3:16-CV-01438
                                          :
             Plaintiff,                   :
                                          :
             v.                           : Judge Jennifer P. Wilson
                                          :
LIEUTENANT BUTTS, et al.,                 :
                                          :
                                          :
             Defendants.                  : Magistrate Judge Joseph F. Saporito, Jr.
                                MEMORANDUM
      Before the court in this prisoner civil rights case are Defendants’ motion for

summary judgment, a report and recommendation from United States Magistrate

Judge Joseph F. Saporito, Jr. addressing the motion, and both parties’ objections to

the report and recommendation. (Docs. 85, 94, 95, 97.) For the reasons that

follow, the parties’ objections are overruled, the report and recommendation is

adopted in its entirety, and the motion for summary judgment is granted in part and

denied in part.

                  FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      This case began when Plaintiff Tariq Wyatt (“Wyatt”) filed a complaint as

an unrepresented litigant against various defendants connected to the State

Correctional Institution in Frackville, Pennsylvania (“SCI Mahanoy”) on July 12,

2016. (Doc. 1.) According to the allegations in the complaint, Wyatt was

subjected to verbal harassment from Defendant Malisko and subsequently placed


                                         1
       Case 3:16-cv-01438-JPW Document 102 Filed 06/04/20 Page 2 of 11




in the Restricted Housing Unit (“RHU”). (Id. ¶¶ 10–18.) Wyatt alleged that while

he was in the RHU, Defendants Butts and Crawford used excessive force during an

incident in which they were placing him in his cell and that after that incident he

was denied adequate medical care. (Id. ¶ 19.) The complaint alleged that while he

was in the RHU, Wyatt requested the return of his property, including legal

documents connected to various lawsuits he was litigating, but the Defendants

ignored those requests for days. (Id. ¶ 20.) Wyatt was then allegedly placed in an

observation cell with a clogged toilet where feces were smeared on the floor and

walls for some hours as retaliation for requesting his legal documents. (Id. ¶¶ 21–

24.) The complaint further alleged that while Wyatt was in the RHU, he was

served meals on Styrofoam trays and repeatedly subjected to verbal harassment

from Defendant Butts. (Id. ¶¶ 25–26.) Finally, the complaint alleged that

Defendant Luquis violated Wyatt’s constitutional rights when she presided over a

disciplinary hearing for Wyatt. (Id. ¶¶ 27–29.) Based on those alleged facts, the

complaint raised claims for violation of Wyatt’s constitutional rights under the

First, Fifth, Eighth, and Fourteenth Amendments based on excessive force, the

denial of adequate medical care, denial of access to the courts, unconstitutional

conditions of confinement, and retaliation. (Id. ¶ 30.)

      On September 14, 2016, United States District Judge Edwin M. Kosik sua

sponte dismissed Wyatt’s complaint to the extent that it was based on verbal

                                          2
       Case 3:16-cv-01438-JPW Document 102 Filed 06/04/20 Page 3 of 11




harassment, the denial of some meals, and the serving of meals on Styrofoam trays,

and ordered the complaint to be served on Defendants. (Docs. 8–9.) Defendants

then answered the complaint on April 12, 2017. (Doc. 26.) Two days later, the

case was referred to Judge Saporito for all pretrial management.

      On December 8, 2017, Judge Saporito granted Wyatt’s motion to appoint

counsel, and pro bono counsel then entered appearances on Wyatt’s behalf on

February 15, 2018. (Docs. 50, 53–54.) On July 31, 2018, the parties stipulated to

the dismissal of Wyatt’s claims against Defendants Malisko, Reese, and Luquis,

with the case proceeding only as to Wyatt’s claims against Defendants Butts and

Crawford. (Doc. 64.)

      The remaining Defendants filed the instant motion for summary judgment

on April 26, 2019, arguing that they are entitled to summary judgment on the

merits of Wyatt’s claims and that they are entitled to qualified immunity. (Doc.

85.) Judge Saporito addressed the motion in a report and recommendation on

March 19, 2020. (Doc. 94.) The report and recommendation recommends (1) that

Wyatt’s claims under the Fifth and Fourteenth Amendments be dismissed under

the screening provisions of 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C. §

1915A(b)(1), id. at 11–15; (2) that summary judgment be granted as to Wyatt’s

access to courts claim because Wyatt has not introduced any evidence to show an

actual injury to his access to the courts, id. at 17–22; (3) that summary judgment be

                                          3
       Case 3:16-cv-01438-JPW Document 102 Filed 06/04/20 Page 4 of 11




denied as to Wyatt’s claim of retaliation arising from the denial of his legal

documents, id. at 22–25; (4) that summary judgment be granted as to Wyatt’s

excessive force claim because the force used was de minimis, id. at 25–30; (5) that

summary judgment be granted as to Wyatt’s medical care claim because there are

no allegations of the remaining Defendants’ personal involvement and because the

evidence does not show that Wyatt had a serious medical need, id. at 30–34; (6)

that summary judgment be granted as to Wyatt’s conditions of confinement claim

because exposure to the conditions in the observation cell for a brief period of

hours does not rise to the level of an Eighth Amendment violation, id. at 34–36; (7)

that summary judgment be denied as to Wyatt’s retaliation claim arising from his

placement in the observation cell, id. at 36–38; and (8) that Defendants’ claim of

qualified immunity be denied as to Wyatt’s retaliation claims, id. at 38–42.

      Both parties objected to the report and recommendation on April 2, 2020.

(Docs. 95, 97.) Defendants object only to the recommendation that summary

judgment be denied as to Wyatt’s retaliation claims. (Doc. 95.) Wyatt objects

only to the recommendation that summary judgment be granted as to his excessive

force claim. (Doc. 97.) Those objections have been fully briefed and are

considered below. (Docs. 96, 98–101.)




                                          4
       Case 3:16-cv-01438-JPW Document 102 Filed 06/04/20 Page 5 of 11




                               STANDARD OF REVIEW

      When a party objects to a magistrate judge’s report and recommendation, the

district court is required to conduct a de novo review of the contested portions of

the report and recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);

Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989). The district court may

accept, reject, or modify the magistrate judge’s report and recommendation in

whole or in part. 28 U.S.C. § 636(b)(1). The district court may also receive

further evidence or recommit the matter to the magistrate judge with further

instructions. Id. “Although the standard is de novo, the extent of review is

committed to the sound discretion of the district judge, and the court may rely on

the recommendations of the magistrate judge to the extent it deems proper.”

Weidman v. Colvin, 164 F. Supp. 3d 650, 653 (M.D. Pa. 2015) (citing Rieder v.

Apfel, 115 F. Supp. 2d 496, 499 (M.D. Pa. 2000)).

      De novo review is not required for portions of a report and recommendation

to which no objections have been raised. Univac Dental Co. v. Dentsply Int’l, Inc.,

702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Thomas v. Arn, 474 U.S. 140,

149 (1985)). Instead, the court is only required to “satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Id.

(quoting Fed. R. Civ. P. 72 advisory committee’s note to 1983 addition).




                                           5
       Case 3:16-cv-01438-JPW Document 102 Filed 06/04/20 Page 6 of 11




                         SUMMARY JUDGMENT STANDARD

      A court may grant a motion for summary judgment when “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is material if resolution of

the dispute “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is

not precluded by “[f]actual disputes that are irrelevant or unnecessary.” Id. “‘A

dispute is genuine if a reasonable trier-of-fact could find in favor of the

nonmovant’ and ‘material if it could affect the outcome of the case.’” Thomas v.

Tice, 943 F.3d 145, 149 (3d Cir. 2019) (quoting Lichtenstein v. Univ. of Pittsburgh

Med. Ctr., 691 F.3d 294, 300 (3d Cir. 2012)).

      In reviewing a motion for summary judgment, the court must view the facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 288

(3d Cir. 2018) (citing Scheidemantle v. Slippery Rock Univ. State Sys. of Higher

Educ., 470 F.3d 535, 538 (3d Cir. 2006)). The court may not “weigh the evidence”

or “determine the truth of the matter.” Anderson, 477 U.S. at 249. Instead, the

court’s role in reviewing the facts of the case is “to determine whether there is a

genuine issue for trial.” Id.




                                           6
       Case 3:16-cv-01438-JPW Document 102 Filed 06/04/20 Page 7 of 11




      The party moving for summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any,’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). The non-moving party must then

oppose the motion, and in doing so “‘may not rest upon the mere allegations or

denials of [its] pleadings’ but, instead, ‘must set forth specific facts showing that

there is a genuine issue for trial. Bare assertions, conclusory allegations, or

suspicions will not suffice.’” Jutrowski, 904 F.3d at 288–89 (quoting D.E. v. Cent.

Dauphin Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014)).

      Summary judgment is appropriate where the non-moving party “fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex, 477 U.S. at 322. “The mere existence of a scintilla of evidence in support

of the plaintiff’s position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. “Where

the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                           7
       Case 3:16-cv-01438-JPW Document 102 Filed 06/04/20 Page 8 of 11




                                    DISCUSSION

      At the outset, the court will address Judge Saporito’s recommendations

regarding Wyatt’s Fifth Amendment, Fourteenth Amendment, access to courts,

medical care, and conditions of confinement claims and Defendants’ assertion of

qualified immunity. Because neither party has objected to these recommendations,

the court reviews them only for clear error. Univac Dental, 702 F. Supp. 2d at 469.

Finding none, the court adopts those portions of the report and recommendation.

      Turning to the recommendations to which objections have been raised, the

court will first address Judge Saporito’s recommendation that summary judgment

be denied as to Wyatt’s retaliation claims. (See Doc. 94 at 22–25, 36–38.)

Defendants object to these recommendations, arguing that they did not take

adverse actions against Wyatt and that there is no evidence that they had a

retaliatory motive when taking the allegedly retaliatory actions. (Docs. 95–96.)

      The court will overrule Defendants’ objections. To prevail on a retaliation

claim, a plaintiff must prove that “(1) he engaged in constitutionally protected

conduct, (2) the defendant engaged in retaliatory action sufficient to deter a person

of ordinary firmness from exercising his constitutional rights, and (3) a causal link

existed between the constitutionally protected conduct and the retaliatory action.”

Javitz v. Cty. of Luzerne, 940 F.3d 858, 863 (3d Cir. 2019). In this case, there is

evidence of record from which a reasonable finder of fact could find that

                                          8
       Case 3:16-cv-01438-JPW Document 102 Filed 06/04/20 Page 9 of 11




Defendants withheld Wyatt’s legal documents and placed him in an unsanitary

observation cell and that they did this because Wyatt was “acting like a dickhead”

by “asking for [his] legal work.” (See, e.g., Wyatt Deposition at 27, 30, 38.) This

is sufficient for Wyatt’s retaliation claims to survive summary judgment. The

court will accordingly overrule Defendants’ objections.

      Finally, the court will address the recommendation that summary judgment

be granted as to Wyatt’s excessive force claim because the force used was de

minimis. (Doc. 94 at 25–30.) Wyatt objects to this recommendation, arguing that

it misapplies the standard for excessive force claims set out in Wilkins v. Gaddy,

559 U.S. 34 (2010) by focusing on the extent of his injuries rather than the nature

of the force used by the Defendants. (Doc. 97.)

      In Wilkins, the Court reaffirmed its earlier holding in Hudson v. McMillian,

503 U.S. 1 (1992) that the use of excessive force may violate the Eighth

Amendment even where a plaintiff does not suffer serious injuries. Wilkins, 559

U.S. at 34. Under both Hudson and Wilkins, the “‘core judicial inquiry’ [is] not

whether a certain quantum of injury was sustained, but rather ‘whether force was

applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.’” Id. at 37 (quoting Hudson, 503 U.S. at 7).

      The absence of serious injury is not irrelevant to the court’s inquiry under

Wilkins. Id. “The extent of injury suffered by an inmate is one factor that may

                                          9
      Case 3:16-cv-01438-JPW Document 102 Filed 06/04/20 Page 10 of 11




suggest whether the use of force could plausibly have been thought necessary in a

particular situation.” Id. (quoting Hudson, 503 U.S. at 7.) “The extent of injury

may also provide some indication of the amount of force applied.” Id.

      In this case, Wyatt’s excessive force claim is based on an incident involving

Defendants Butts and Crawford in which the Defendants allegedly pushed Wyatt

into his cell and Crawford tightened his handcuffs and twisted his arms. (See Doc.

94 at 27.) The report and recommendation analyzed the evidence surrounding the

incident and found that Wyatt had suffered nothing more than a de minimis injury.

(Id. at 28.) Based on the lack of evidence of serious injury and the other evidence

surrounding the incident, the report and recommendation found “that Wyatt has

adduced nothing more than a de minimis use of force by Crawford and Butts.”

(Id.) Thus, rather than treating the lack of serious injury as dispositive, the report

and recommendation used the lack of serious injury as evidence that “provide[d]

some indication of the amount of force applied.” Wilkins, 559 U.S. at 37. This is

in line with the Supreme Court’s holding in Wilkins. The court has also reviewed

the evidence de novo and agrees that it shows only a de minimis use of force by the

Defendants. Accordingly, the court will overrule Wyatt’s objections.




                                          10
      Case 3:16-cv-01438-JPW Document 102 Filed 06/04/20 Page 11 of 11




                                   CONCLUSION

      For the foregoing reasons, the parties’ objections are overruled, the report

and recommendation is adopted in its entirety, and the motion for summary

judgment is granted in part and denied in part. An appropriate order follows.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania
      Dated: June 4, 2020




                                         11
